Case 3:18-cv-00100-GNS-RSE Document 131 Filed 03/05/21 Page 1 of 14 PageID #: 1705




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                   LOUISVILLE DIVISION
                          CIVIL ACTION NO. 3:18-CV-00100-GNS-RSE


   ROBERT C. WILLIAMSON, JR.,
   in his capacity as curator of the Estate
   of Larry D. Henning a missing individual,
   in Jefferson County, Kentucky, Probate Court                                      PLAINTIFF

   v.

   ANA MARIE LUNAR, et al.                                                        DEFENDANTS


                           MEMORANDUM OPINION AND ORDER

          This matter is before the Court on Plaintiff’s Motion for Summary Judgment (DN 98),

   Plaintiff’s Motion for Leave to Exceed Page Limit (DN 99), Plaintiff’s Motion for Leave to

   Enlarge Time to File Exhibits (DN 100), Plaintiff’s Motion for Leave to File Exhibits (DN 102),

   and Plaintiff’s Motion for Leave to file Amended Memorandum in Support of Summary Judgment

   (DN 103). The motions have been fully briefed and are ripe for decision. For the reasons stated

   below, Plaintiff’s Motion for Summary Judgment is GRANTED IN PART and DENIED IN

   PART, and the remaining unopposed motions are GRANTED.

                                     I.      BACKGROUND

          This action is brought by Robert C. Williamson, Jr. (“Plaintiff”) who was appointed as

   Curator of the Estate of Larry David Henning (“Henning”) on August 12, 2014. (Compl. ¶ 1, DN

   1).   Defendants include Ana Marie Lunar (“Lunar”), American Maritime Officers Plans

   (“AMOP”), Life Insurance of Company of North America, which is a subsidiary of CIGNA

   Corporation (“CIGNA”), and any unknown contingent heirs of Henning. (Compl. ¶¶ 2-5).
Case 3:18-cv-00100-GNS-RSE Document 131 Filed 03/05/21 Page 2 of 14 PageID #: 1706




          Henning was reportedly sailing on May 6, 2013, from Charleston, South Carolina, to Aruba

   on a sports fishing vessel. (Compl. Ex. A, at 2). After he failed to arrive in Aruba, a United States

   Coast Guard (“USCG”) search discovered only lifejackets and debris from the vessel, which was

   reported lost as sea. (Compl. Ex. A, at 2). The USCG conducted an extensive search over the next

   three days, but unfortunately was unable to locate Henning or any remains. (Compl. Ex. A, at 2,

   DN 1-2). Henning was declared missing by the USCG on May 6, 2013. (Compl. Ex. A, at 2).

          Lunar claims she was married to Henning before his death and is therefore entitled to

   benefit from his estate. (Def.’s Answer ¶ 7, DN 20). Plaintiff has asked the Court to grant

   summary judgment on a variety of claims: (1) a claim for declaratory judgment that Henning died

   on February 23, 2013; (2) a claim for declaratory judgment that Henning was a resident of

   Kentucky at the time of his death; (3) a claim for declaratory judgment that Henning and Lunar’s

   purported marriage is invalid; (4) tortious interference; (5) fraud; (6) damages under KRS 446.070;

   (7) a claim for declaratory judgment of rights and obligations of AMOP; and (8) a claim for

   declaratory judgment of rights and obligations of CIGNA. (Pl.’s Am. Mem. Supp. Mot. Summ. J.

   35-57, DN 103-1). Plaintiff has also made numerous unopposed motions relating to the filing of

   exhibits and an amended memorandum in support of its summary judgment motions. (Pl.’s Mot.

   Leave Exceed Page Limit (DN 99); Pl.’s Mot. Leave Enlarge Time (DN 100); Pl.’s Mot. Leave

   File Exs. (DN 102); Pl.’s Mot. Leave File Am. Mem. (DN 103)). The motions are ripe for

   adjudication.

                                  II.     STANDARD OF REVIEW

          In determining whether Plaintiff is entitled to summary judgment, the Court must decide

   whether there is any genuine issue of material fact left for the trier of fact. See Fed. R. Civ. P.

   56(a). Initially, the moving party bears the burden of demonstrating the absence of a genuine issue



                                                    2
Case 3:18-cv-00100-GNS-RSE Document 131 Filed 03/05/21 Page 3 of 14 PageID #: 1707




   of material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). If the moving party

   meets its burden, then the burden is on the non-moving to provide specific evidence of a genuine

   issue of material fact. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).

          In making this determination the Court must review the evidence cited by the parties, but

   it may also consider other material in the record such as depositions or documents. Fed. R. Civ.

   P. 56(c). The Court must consider the evidence in the light most favorable to the non-moving

   party. Tompkins v. Crown Corr, Inc., 726 F.3d 830, 837 (6th Cir. 2013). The non-moving party

   must do more than provide a “scintilla of evidence” in support of its position; it must present

   sufficient evidence from which a jury could reasonably decide the issue in its favor. Anderson,

   477 U.S. at 252.

          It is not required that the non-moving party produce evidence that would be admissible at

   the trial stage. See Celotex Corp., 477 U.S. at 323 (“We do not mean that the nonmoving party

   must produce evidence in a form that would be admissible at trial in order to avoid summary

   judgment.”).    The non-moving party can offer evidence such as affidavits, declarations,

   documents, or electronically stored information to show that it will be able to provide admissible

   evidence at trial. See id. (“Rule 56(e) permits a proper summary judgment motion to be opposed

   by any of the kinds of evidentiary materials listed in Rule 56(c) . . . .”); Fed. R. Civ. P. 56(c)(1)

   (“A party asserting that a fact cannot be or is genuinely disputed must support the assertion

   by . . . showing that the materials cited do not establish the absence or presence of a genuine

   dispute, or that an adverse part cannot produce admissible evidence to support the fact.”).




                                                    3
Case 3:18-cv-00100-GNS-RSE Document 131 Filed 03/05/21 Page 4 of 14 PageID #: 1708




                                          III.   DISCUSSION

          A.      Plaintiff’s Motion for Summary Judgment

          Plaintiff moves for summary judgment on the Estate’s claims and Lunar’s crossclaim. In

   addressing this motion, the Court must consider whether it will exercise jurisdiction over

   Plaintiff’s request for a declaratory judgment and if so, then address whether Plaintiff is entitled

   to summary judgment.

                  1.      Declaratory Judgment

          As a threshold matter, courts must address whether to exercise their discretion asserting

   jurisdiction over actions brought pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201(a).

   See Travelers Indem. Co. v. Bowling Green Prof’l Assocs., PLC, 495 F.3d 266, 271 (6th Cir. 2007)

   (raising the issue, sua sponte, of whether to exercise jurisdiction over declaratory judgment action);

   see also Byler v. Air Methods Corp., 823 F. App’x 356, 365 (6th Cir. 2020) (“A proper exercise

   of discretion under the Declaratory Judgment Act includes a ‘reasoned analysis of whether issuing

   a declaration would be useful and fair.’ We have also suggested that a failure to apply the Grand

   Trunk factors constitutes reversible error.” (internal citation omitted) (citations omitted). Under

   the Declaratory Judgment Act, “any court of the United States, upon the filing of an appropriate

   pleading, may declare the rights and other legal relations of any interested party seeking such

   declaration, whether or not further relief is or could be sought.” 28 U.S.C. § 2201(a). A court’s

   exercise of jurisdiction under the Declaratory Judgment Act, however, is discretionary—not

   mandatory. See Bituminous Cas. Corp. v. J & L Lumber Co., 373 F.3d 807, 812 (6th Cir. 2004)

   (citing Brillhart v. Excess Ins. Co. of Am., 316 U.S. 491, 494 (1942)).

          When deciding if a declaratory ruling is appropriate a court should consider whether the

   judgment will serve a useful purpose in clarifying and settling the legal relations in issue, and



                                                     4
Case 3:18-cv-00100-GNS-RSE Document 131 Filed 03/05/21 Page 5 of 14 PageID #: 1709




   whether it will terminate and afford relief from the uncertainty, insecurity, and controversy giving

   rise to the proceeding. See Grand Trunk W.R. Co. v. Consol. R. Corp., 746 F.2d 323, 326 (6th Cir.

   1984). The Sixth Circuit has outlined the following five factors to analyze when determining

   whether a district court should exercise jurisdiction over a request for a declaratory judgment:

          (1) whether the declaratory action would settle the controversy; (2) whether the declaratory
          action would serve a useful purpose in clarifying the legal relations in issue; (3) whether
          the declaratory remedy is being used merely for the purpose of “procedural fencing” or “to
          provide an arena for a race for res judicata;” (4) whether the use of a declaratory action
          would increase friction between our federal and state courts and improperly encroach upon
          state jurisdiction; and (5) whether there is an alternative remedy which is better or more
          effective.

   Id. (citation omitted); see also Scottsdale Ins. Co. v. Flowers, 513 F.3d 546, 564 (6th Cir. 2008).

   The Grand Trunk factors embody three main principles: efficiency, fairness, and federalism. See

   W. World Ins. Co. v. Hoey, 773 F.3d 755, 759 (6th Cir. 2014) (citation omitted).

          This Court considers the first two factors together. “[I]t is almost always the case that if a

   declaratory judgment will settle the controversy, then it will clarify the legal relations in issue.”

   Flowers, 513 F.3d at 555 (citations omitted). “[A] declaratory judgment is proper if it will only

   have to decide purely legal questions or engage in fact-finding that does not affect the parties in

   the underlying action.” Argonaut-Midwest Ins. Co. v. Johnson, No. 3:14-CV-00395-TBR, 2014

   WL 6804284, at *2 (W.D. Ky. Dec. 2, 2014) (internal quotation marks omitted) (citations omitted).

          Plaintiff concedes that there is a “related case” proceeding in Jefferson (Kentucky) District

   Court. (Pl.’s Am. Mem. Supp. Mot. Summ. J. 3). However, this Court’s analysis would not affect

   the parties in the underlying action. The question here is whether Lunar and Henning were legally

   married prior to his death. There is nothing before the Court to indicate that Lunar has appeared

   in Jefferson District Court to argue she is entitled to the contested benefits. (See Pl.’s Am. Mem.

   Supp. Mot. Summ. J. 6). The Jefferson District Court would not have jurisdiction to rule on this



                                                    5
Case 3:18-cv-00100-GNS-RSE Document 131 Filed 03/05/21 Page 6 of 14 PageID #: 1710




   matter because it is an adversarial proceeding. See KRS § 24A.120 (District Court shall have

   exclusive jurisdiction in: (2) Matters involving probate, except matters contested in an adversary

   proceeding. Such adversary proceeding shall be filed in Circuit Court in accordance with the

   Kentucky Rules of Civil Procedure . . . .” (emphasis added)).

           This Court’s ruling on the controversy before it does not require fact-finding that would

   impact the Jefferson District Court action. This Court’s ruling would also settle the controversy

   and clarify the legal relations.    Therefore, these two factors weigh in favor of exercising

   jurisdiction.

           The third factor considers “whether the use of the declaratory judgment action is motivated

   by ‘procedural fencing’ or [is] likely to create a race for res judicata.” Flowers, 513 F.3d at 558.

   The Sixth Circuit explained that this analysis is “meant to preclude jurisdiction for ‘declaratory

   plaintiffs who file their suits mere days or weeks before the coercive suits filed by a ‘natural

   plaintiff’ and who seem to have done so for the purpose of acquiring a favorable forum.’” Id.

   (quoting AmSouth Bank v. Dale, 386 F.3d 763, 788 (6th Cir. 2004)). Where there is no direct

   evidence in the record to suggest a declaratory action was motivated by such “procedural fencing,”

   courts “are reluctant to impute an improper motive to a plaintiff . . . .” Id. (citations omitted). As

   the Sixth Circuit has noted, “[a] district court should not deny jurisdiction to a plaintiff who has

   not ‘done any more than choose the jurisdiction of a federal rather than a state court, a choice given

   by Congress.’” Flowers, 513 F.3d at 558 (quoting State Farm Fire & Cas. Co. v. Odom, 799 F.2d

   247, 250 n.1 (6th Cir. 1986)).

           There is no direct evidence of procedural fencing here. Therefore, the third factor “is

   considered to be neutral with respect to the determination of whether to exercise jurisdiction.”




                                                     6
Case 3:18-cv-00100-GNS-RSE Document 131 Filed 03/05/21 Page 7 of 14 PageID #: 1711




   Everett Cash Mut. Ins. Co. v. Mann, No. 1:17-CV-00201-GNS, 2019 WL 267734, at *3 (W.D.

   Ky. Jan. 18, 2019).

          Fourth, the Court must consider “whether accepting jurisdiction would increase friction

   between federal and state courts.” Flowers, 513 F.3d at 559. “[T]he mere existence of a state

   court proceeding is not determinative of improper federal encroachment upon state jurisdiction.”

   Allstate Ins. Co. v. Green, 825 F.2d 1061, 1067 (6th Cir. 1987) (abrogated on other grounds).

   There are three sub-factors the Court must consider:

          (1)     whether the underlying factual issues are important to an informed
          resolution of the case;
          (2)     whether the state trial court is in a better position to evaluate those factual
          issues than is the federal court; and
          (3)     whether there is a close nexus between the underlying factual and legal
          issues and state law and/or public policy, or whether federal common law or
          statutory law dictates a resolution of the declaratory judgment action.

   Scottsdale Ins. Co. v. Roumph, 211 F.3d 964, 968 (6th Cir. 2000).

          “The first of these sub-factors focuses on whether the state court’s resolution of the factual

   issues in the case is necessary for the district court’s resolution of the declaratory judgment action.”

   Flowers, 513 F.3d at 560. “[S]ometimes resolution of the issue raised in federal court will require

   making factual findings that might conflict with similar findings made by the state court. Id.

   (citation omitted).

          As stated above, this Court’s analysis is focused on the adversarial proceeding pertaining

   to whether Lunar and Henning were legally married and whether Lunar is entitled to benefit from

   Henning’s estate. The Jefferson District Court does not have jurisdiction over that dispute, which

   could be pursued only in Jefferson Circuit Court. See KRS 24A.120. Therefore, the Jefferson

   District Court’s analysis of factual issues would not impact this Court’s declaratory judgment.




                                                      7
Case 3:18-cv-00100-GNS-RSE Document 131 Filed 03/05/21 Page 8 of 14 PageID #: 1712




             The second sub-factor “focuses on which court, federal or state, is in a better position to

   resolve the issues in the declaratory action.” Flowers, 513 F.3d at 560. Again, the Jefferson

   District Court does not have jurisdiction over the present dispute, which could only be prosecuted

   in Jefferson Circuit Court. See KRS 24A.120. Absent a pending case in the state circuit court,

   there appears to be no potential conflict between findings in this action and the state district court

   action.

             “The final sub-factor requires the court to determine whether the issue in the federal action

   implicates important state policies and therefore would be more appropriate for the state court to

   address.” Secura Ins. Co. v. Gray Constr., Inc., 661 F. Supp. 2d 721, 730 (W.D. Ky. 2009). At

   first glance, this case seems to present a probate matter which could only be resolved in state court.

   See Marshall v. Marshall, 547 U.S. 293, 298 (2006) (“Among longstanding limitations on federal

   jurisdiction otherwise properly exercised are the so-called ‘domestic relations’ and ‘probate’

   exceptions.”). However, Lunar has not appeared in front of the state court and the question of the

   purported marriage exists with respect to a dispute over life insurance proceeds. See Northland

   Ins. Co. v. Stewart Title Guar. Co., 327 F.3d 448, 454 (6th Cir. 2003) (“Northland was not a party

   to the state court action, and neither the scope of insurance coverage nor the obligation to defend

   was before the state court. Thus, a decision by the district court on these issues would not offend

   principles of comity.”). Accordingly, the exercise of jurisdiction here does not seem to offend

   important state policies.

             All three sub-factors weigh in favor of the Court exercising jurisdiction. As a result, the

   fourth factor weighs in favor of the Court exercising jurisdiction.

             Lastly, this Court must consider whether there is a better alternative remedy. The Sixth

   Circuit has stated that the district court should “deny declaratory relief if an alternative remedy is



                                                       8
Case 3:18-cv-00100-GNS-RSE Document 131 Filed 03/05/21 Page 9 of 14 PageID #: 1713




   better or more effective.” Grand Trunk, 746 F.2d at 326. “[R]ather than applying a general rule,

   our inquiry on this factor must be fact specific, involving consideration of the whole package of

   options available to the federal declaratory plaintiff.” Flowers, 513 F.3d at 562.

          Plaintiff’s primary alternative appears to be bringing this action before the state circuit

   court. See KRS 24A.120. Alternatively, Plaintiff could submit to jurisdiction in one of the venues

   in Florida where Lunar has filed suit. (See Pl.’s Am. Mem. Supp. Mot. Summ. J. 6-7). Having to

   litigate the case in Florida would be costly and inconvenient for Plaintiff who resides in Kentucky.

   Refiling the case in a Kentucky circuit court after both parties have submitted their motions and

   responses would only unnecessarily require expending further judicial resources, which likewise

   seems unlikely to offer a more effective process. Therefore, this factor weighs in favor of

   exercising jurisdiction.

          To summarize, the first two factors weigh in favor of exercising jurisdiction, the third factor

   is neutral, the fourth factor weighs in favor of exercising jurisdiction, and the fifth factor weighs

   in favor of exercising jurisdiction. Therefore, the Court chooses to exercise jurisdiction over the

   declaratory judgment action.

                  2.      Merits

          Because the Court has determined that it will exercise jurisdiction over this matter, the

   Court will consider whether Plaintiff is entitled to summary judgment.

                          a.       Henning’s Death

          It is undisputed that Henning disappeared at sea on or about February 24, 2013. Lunar

   does not appear to refute his death in her response, referring to herself as a widow whose husband

   lost his life. (Def.’s Resp. Pl.’s Mot. Summ. J. 4, DN 125 [hereinafter Lunar’s Resp.]). In her

   Answer, Lunar denies that Henning is dead. (Def.’s Answer ¶ 5). However, Lunar has not



                                                     9
Case 3:18-cv-00100-GNS-RSE Document 131 Filed 03/05/21 Page 10 of 14 PageID #: 1714




   contested this issue in her response to Plaintiff’s Motion for Summary Judgment. No evidence has

   been offered or disputed that Henning perished in the boating accident on or about February 24,

   2013. There is no dispute left for the jury, therefore the Court grants summary judgment in favor

   of Plaintiff as to this issue.

                            b.      Henning’s Residency

           Plaintiff offers a variety of documents to support the proposition that Henning was a

   Kentucky resident, including, but not limited to: the deed to Henning’s family home in Louisville,

   Kentucky; Henning’s Kentucky driver’s license issued November 17, 2011; the Florida Fish and

   Wildlife Conservation Commission’s report listing his address in Louisville, Kentucky; Henning’s

   Kentucky voter registration record; Plaintiff’s affidavit stating that Henning received his mail at

   his home in Louisville; Henning’s medical plan through AMOP listing his address in Louisville,

   Kentucky; his checking account with Chase Bank in Louisville; and Henning’s Last Will and

   Testament stating his domicile was Kentucky. (Pl.’s Am. Mem. Supp. Mot. Summ. J. 35-38).

           “[A] change in legal residence or domicile requires a physical act coupled with the intent

   to abandon the domicile previously established.” Hunter v. Mena, 302 S.W.3d 93, 97-98 (Ky.

   2010) (citing Perry v. Motorists Mut. Ins. Co., 860 S.W.2d 762, 765 (Ky. 1993)). As a result, the

   analysis hinges on whether there is evidence of a physical act to support the finding that Henning

   intended to abandon his status as a Kentucky resident. Id. “[T]he burden of establishing a change

   of domicile is upon the one asserting it. Id. (citing Hite’s Adm’r v. Hite’s Ex’r, 97 S.W.2d 811,

   813 (Ky. 1936)).

           Lunar provides no evidence to dispute that Henning was a resident of Kentucky at the time

   of his death. Although Lunar states that “I already told you look for the address at the Florida

   Broward Driver License so that you can see that the address that appears is: 1830 SW 81st Ave



                                                   10
Case 3:18-cv-00100-GNS-RSE Document 131 Filed 03/05/21 Page 11 of 14 PageID #: 1715




   apt 4315, N. Lauderdale, Fl 33068”, no evidence of a Florida driver’s license has been presented.1

   (Lunar’s Resp. 6).



          Plaintiff having produced ample evidence supporting a ruling that Henning’s domicile was

   Kentucky and Lunar having produced no proof to the contrary, Plaintiff is entitled to a declaration

   in his favor on this point. See Fed. R. Civ. P. 56(a).

                          c.      Henning and Lunar’s Purported Marriage

          There is a genuine dispute of material fact as to whether Henning and Lunar were legally

   married in Venezuela, therefore the Court denies summary judgment as to the existence of a

   marriage between Henning and Lunar. See Fed. R. Civ. P. 56(a).

          Plaintiff argues that the purported marriage between Henning and Lunar on June 12, 2012,

   did not occur. (Pl.’s Am. Mem. Supp. Mot. Summ. J. 44). To support their argument Plaintiff

   points to:

          (1) the testimony of Attorney Rodolfo Ruiz that the marriage is not recorded in the
          Catia La Mar marital registry; (2) the numerous deficiencies in the marriage
          certificate identified by Mr. Ruiz; [and] (3) the testimony of PNC’s Rule 30(b)(6)
          deponent Kent Billingsley concluding that Ms. Lunar was the person who presented
          three checks at PNC branches in Louisville in June 11 through 18, 2012, a
          conclusion reinforced by the fact that the presenter on one occasion produced Ms.
          Lunar’s driver’s license as identification.

   (Pl.’s Am. Mem. Supp. Mot. Summ. J. 44). Additionally, Plaintiff argues that the pre-printed form

   Lunar offers as proof of a marriage certificate, purportedly dated December 6, 2012, was not used

   in the Catia La Mar registry until 2013. (Pl.’s Am. Mem. Supp. Mot. Summ. J. 7). However, in




   1
     The only driver license in the record was offered by Plaintiff, and it is Lunar’s Florida driver
   license. (Pl.’s Notice Filing Ex. 29, DN 106-13). That license is inconsequential because it does
   not support the proposition that Henning was living in Florida or that he intended to abandon his
   status as a Kentucky resident.
                                                    11
Case 3:18-cv-00100-GNS-RSE Document 131 Filed 03/05/21 Page 12 of 14 PageID #: 1716




   her response, Lunar repeatedly contends that she and Henning were married in Venezuela. Lunar

   has also provided a document that she claims is a photocopy of their marriage certificate. (Pl.’s

   Notice Filing Ex. 1, DN 104-2). See Celotex Corp., 477 U.S. at 323 (it is not required that the

   photocopy would be admissible at trial).

          In light of Lunar’s statement and documentary evidence to support her position, a material

   dispute of fact exists as to whether Lunar and Henning were married. This precludes granting

   summary judgment on Plaintiff’s claims and Lunar’s cross claim as to this issue. See Fed. R. Civ.

   P. 56(a).

                         d.      Additional Claims Against Lunar

          Plaintiff makes additional claims that are dependent on a determination of whether Lunar

   and Henning were married at the time of Henning’s death. (See Pl.’s Mem. Supp. Mot. Summ. J.

   18-21). Therefore, summary judgment is not appropriate as to Counts IV, V, and VI, as well.

          First, Plaintiff asserts a claim for tortious interference with an inheritance interest or gift

   (Count IV). (Pl.’s Am. Mem. Supp. Mot. Summ. J. 45). Plaintiff defines the tort by quoting the

   Restatement (Second) of Torts § 774B (1979), which states: “One who by fraud, duress or other

   tortious means intentionally prevents another from receiving from a third person an inheritance or

   gift that he would otherwise have received is subject to liability to the other for loss of the

   inheritance or gift.” (Pl.’s Am. Mem. Supp. Mot. Summ. J. 46 (internal citations omitted)).

   Plaintiff concedes that the tort has not been recognized by Kentucky courts, but insists with this

   set of facts the Kentucky would certainly recognize the tort. (See Pl.’s Am. Mem. Supp. Mot.

   Summ. J. 46-48).

          Plaintiff asserts that Lunar, “acting with oppression, fraud and malice as defined in KRS §

   411.184, among other things—submitted to the Curator and AMOP a fraudulent and wholly



                                                    12
Case 3:18-cv-00100-GNS-RSE Document 131 Filed 03/05/21 Page 13 of 14 PageID #: 1717




   deficient document purporting to be a Certificate of Marriage and testified under oath in this case

   that she is the widow of Mr. Henning . . . .” (Pl.’s Am. Mem. Supp. Mot. Summ. J. 48). Therefore,

   accepting Plaintiff’s proposition that Kentucky would recognize this tort, the claim is predicated

   on a finding that Henning and Lunar were married. Having declined to rule in Plaintiff’s favor

   regarding the existence of a valid marriage, summary judgment is denied also on Plaintiff’s tortious

   interference claim.

          Also, Plaintiff has also alleged that Lunar committed fraud (Count V). (Pl.’s Am. Mem.

   Supp. Mot. Summ. J. 48). Under Kentucky law, a claim of fraudulent misrepresentation must be

   based upon a “past or present material fact.” Flegles, Inc. v. TruServ Corp., 289 S.W.3d 544, 549

   (Ky. 2009) (internal quotation marks omitted) (citation omitted).            Plaintiff asserts Lunar

   fraudulently stated to the curator numerous times that she and Henning were married, and the

   curator detrimentally relied on this assertion. (See Pl.’s Am. Mem. Supp. Mot. Summ. J. 48-51).

   This claim is similarly premised on the Henning-Lunar marriage.

          Finally, Plaintiff claims he is permitted to receive damages under KRS 446.070 (Count

   VI). (Pl.’s Am. Mem. Supp. Mot. Summ. J. 51). KRS 446.070 states: “A person injured by the

   violation of any statute may recover from the offender such damages as he sustained by reason of

   the violation, although a penalty or forfeiture is imposed for such violation.” Plaintiff asserts that

   Lunar violated a criminal statute by being in “possession of a forged instrument in the second

   degree” in reference to Lunar’s purported Venezuelan marriage certificate. (Pl.’s Am. Mem. Supp.

   Mot. Summ. J. 51-52). Because there is a question whether the marriage certificate was fraudulent,

   summary judgment is also precluded for this claim.




                                                    13
Case 3:18-cv-00100-GNS-RSE Document 131 Filed 03/05/21 Page 14 of 14 PageID #: 1718




                         e.      Claims Against AMOP & LINA

          Plaintiff also requests a declaration regarding the claims asserted against AMOP and LINA

   in Counts VII and VIII of the Amended Complaint. Plaintiff, AMOP, and LINA subsequently

   agreed to hold these claims in abeyance. (Order, DN 121). Accordingly, these claims will not

   presently be addressed.

          B.      Plaintiff’s Motions for Leave

          Plaintiff has also made numerous motions for leave relating to his summary judgment.

   Those motions are unopposed and will be granted.

                                           IV.   CONCLUSION

          For the foregoing reasons, IT IS HEREBY ORDERED as follows:

          1.      Plaintiff’s Motion for Summary Judgment (DN 98) is GRANTED IN PART and

   DENIED IN PART. Larry D. Henning died on or about February 24, 2013, and he was a resident

   of Kentucky at the time of his death.

          2.      Plaintiff’s Motion for Leave to Exceed Page Limit (DN 99), Plaintiff’s Motion for

   Leave to Enlarge Time to File Exhibits (DN 100), Plaintiff’s Motion for Leave to File Exhibits

   (DN 102), and Plaintiff’s Motion for Leave to file Amended Memorandum in Support of Summary

   Judgment (DN 103) are GRANTED.




                                                                    March 4, 2021


   cc:    counsel of record
          Anna Marie Lunar, pro se




                                                   14
